Electronically Filed
                                                       Supreme Court
                                                       SCPW-XX-XXXXXXX
                                                       07-APR-2021
                                                       11:49 AM
                                                       Dkt. 8 ODDP


                         SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               ADAM E. FLORENCE, JR., Petitioner,

                               vs.

                 THE HONORABLE MICHAEL D. WILSON,
             Associate Justice of the Supreme Court,
              State of Hawai#i, Respondent Justice.


                       ORIGINAL PROCEEDING
                     (CR. NO. 1PC101000455)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
   (By: Recktenwald, C.J., Nakayama, McKenna, and Eddins JJ.,
   and Circuit Judge Kawano, in place of Wilson, J., recused)

          Upon consideration of petitioner Adam E. Florence,

Jr.’s petition for writ of mandamus, filed on March 22, 2021, the

documents attached thereto and submitted in support thereof, and

the record, it appears that petitioner fails to demonstrate that

he has a clear and indisputable right to the requested relief

from this court and has alternative means to seek relief,

including seeking relief pursuant to Hawai#i Rules of Penal

Procedure Rule 40 as provided by law.   Petitioner, therefore, is

not entitled to the requested extraordinary writ.   See Kema v.

Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ of

mandamus is an extraordinary remedy that will not issue unless
the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action).    Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of mandamus

without payment of the filing fees.

          DATED:   Honolulu, Hawai#i, April 7, 2021.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Todd W. Eddins

                                      /s/ Kelsey T. Kawano




                                 2